UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2009 OR ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-25356 AZZURRA HOLDING CORPORATION (Exact name of Registrant as specified in its charter) DELAWARE (State or other Jurisdiction of Incorporation or Organization) 1325 Pacific Highway, Suite 1902 San Diego, California (Address of Principal Executive Offices) 77-0289371 (I.R.S. Employer Identification No.) (Zip Code) (310) 242-5699 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[] No As of November 27, 2009 there were 100,000 shares of the Registrant's common stock outstanding, par value $0.01 per share. Transitional Small Business Disclosure Format (Check one):Yes¨No x EXPANATORY NOTE - This amendment on Form 10-Q/A is being filed by Azzurra Holdings Corporation ("we" or "us") as an amendment to our Quarterly Report on Form 10-Q for the period ended March 31, 2009 (“Form 10-Q) solely to correct certain deficiencies contained in ITEM 4 of the Form 10-Q, and to Exhibits 31.1 and 31.2 to the Form 10-Q, and does not reflect any events occurring after the date of filing of the original Form 10-Q or otherwise modify or update any information contained therein. PART I.
